Citation Nr: 0914355	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.

2.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to November 
1967.  He had additional service in the Georgia Army National 
Guard from October 1964 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claims.  The Veteran 
subsequently withdrew his request for a travel Board hearing 
in July 2006.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bipolar disorder.

2.  The Veteran was not noted to have any psychiatric 
disorder upon entrance to active service.

3.  The Veteran was treated for a psychiatric disorder while 
in service.

4.  Competent medical evidence associates the Veteran's 
current psychiatric disorder with the Veteran's in service 
treatment for a psychiatric disorder.

5.  The Veteran has a current hearing loss of the right ear 
that competent medical evidence relates to the Veteran's 
active service.





CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Hearing loss of the right ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

A Veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A. Right Ear Hearing Loss

The Veteran seeks entitlement to service connection for 
hearing loss, right ear.  The Veteran contends that his 
current right ear hearing loss is due to his exposure to loud 
noise in service, in particular while qualifying with a .38 
caliber pistol inside of a Quonset hut in May 1967.  The 
Veteran's service treatment records reveal that the Veteran 
was treated for a plugged up left ear with ringing in his 
ears in May 1967 after qualifying with a pistol.  Upon 
examination at separation from service in October 1967 the 
Veteran was not noted to have any hearing loss.  The entrance 
examination report includes one reading of 45 for the right 
ear but only defective vision and questionable migraine 
headaches were noted by the examiner in the summary of 
defects and diagnoses.  As hearing loss of the right ear was 
not noted, the Veteran is presumed to have been in sound 
condition at entry.  

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with right ear hearing loss.

In August 2004 the Veteran was afforded a VA audiological 
examination.  Upon examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The examiner did not render an 
opinion on whether the Veteran's right ear hearing loss was 
etiologically related to the Veteran's active service.

In March 2009 a VA medical opinion regarding the Veteran's 
right ear hearing loss was obtained.  The examiner reported 
that the Veteran suffered acoustic trauma in May 1967.  The 
examiner indicated that the audiogram results from August 
2004 revealed substantial progression of the Veteran's 
hearing loss in the right ear.  The examiner rendered the 
opinion that it was as likely as not that a portion of the 
Veteran's right ear hearing loss was attributable to his May 
1967 acoustic trauma.

In light of the evidence, the Board finds that entitlement to 
service connection for hearing loss, right ear, is warranted.  
The Veteran was exposed to loud noise in service, in 
particular the repeated firing of a .38 caliber pistol for 
qualification.  The Veteran was treated for acoustic trauma 
and reported ringing in his ears while in service in May 
1967.  The results of the Veteran's audiogram, dated in 
August 2004, reveal that the Veteran has right ear hearing 
loss pursuant to 38 C.F.R. § 3.385.  The medical opinion, 
dated in March 2009, attributes at least a portion of the 
Veteran's right ear hearing loss to the Veteran's May 1967 
acoustic trauma.  As such, the Veteran's claim of entitlement 
to service connection for hearing loss, right ear, must be 
granted.

B. Psychiatric Disorder

The Veteran seeks entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder.  The 
Veteran's service treatment records reveal that upon 
examination at enlistment in the Georgia Army National Guard 
in October 1964, the Veteran was not noted to have any 
psychiatric disorders.  Upon examination upon release from 
Active Duty for Training (ACDUTRA) in February 1965, the 
Veteran was not noted to have any psychiatric disorders.  
Upon examination at enlistment in the Air Force in May 1966 
the Veteran was not noted to have any psychiatric disorders.  
In August 1967 the Veteran was noted to have a long history 
of temper outbursts, irritability, and angry feelings.  The 
Veteran was reported to have threatened his wife and to be 
subsequently admitted into a hospital for psychiatric 
evaluation.  After evaluation, the Veteran was diagnosed with 
personality disorder, passive aggressive type, and 
situational stress reaction.  Upon examination at separation 
from service in October 1967 the Veteran was not noted to 
have any psychiatric disorder.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with bipolar disorder in April 1999.  
The Veteran has been treated for this psychiatric condition 
since diagnosis.

In August 2004 the Veteran was afforded a VA psychiatric 
examination.  After examination, the Veteran was diagnosed 
with major depression, single episode, and bipolar disorder.  
In a subsequent December 2004 addendum to the examination 
report, the examiner rendered the opinion that the first 
diagnosis of a psychiatric disorder was noted in August 1967; 
however, based upon the reports of the Veteran, the examiner 
stated that the Veteran had treatment for a psychiatric 
disorder in September and October 1964 and then had another 
psychiatric break while in service in August 1967.  The 
examiner rendered the opinion that the Veteran's mental 
disorder began in 1964 and that the Veteran's incidents in 
the service triggered his underlying condition.

In light of the evidence, the Board finds that entitlement to 
service connection for a psychiatric disorder, to include 
bipolar disorder, is warranted.  The Veteran's examination 
upon entrance into the Air Force did not reveal any 
psychiatric disorders and the VA examination report does not 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness.  As such, the presumption of 
soundness at service entry, with respect to this condition, 
attaches.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 
370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  The Veteran's service treatment records 
reveal that the Veteran was diagnosed with and treated for a 
psychiatric disorder while in service.  In the examination 
report dated in August 2004 it was reported that the 
incidents in the military retriggered the Veteran's 
condition.  The Board notes that there is no evidence in the 
record, other than the Veteran's reported statements, 
indicating that the Veteran was treated for any psychiatric 
disorder prior to active service.  The United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
statements by a Veteran concerning a preexisting condition 
are not sufficient to rebut the presumption of soundness.  
See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  As 
the Veteran is presumed to have been in sound condition at 
entrance to active service due to no note of any psychiatric 
conditions upon examination, the Veteran's noted treatment 
for a psychiatric disorder while in service, and the current 
examination indicating that the Veteran's current psychiatric 
disorder is related to the Veteran's in service symptoms, 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder must granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for acquired psychiatric 
disorder, to include bipolar disorder, is granted.

Entitlement to service connection for hearing loss, right 
ear, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


